Title: From George Washington to James Gildart, 20 September 1759
From: Washington, George
To: Gildart, James

 

Sir,
Mount Vernon 20th Septr 1759

I wrote fully to you on the 12th June last and Addressd Copies to which be referd.
Annexd is an Invoice of such Goods as are wanted for the Estate of Colo. Custis, which please to send as there directed; I beg of you to be careful in the Choice as we sometimes for want of it suffer vile Impositions from the dishonesty of the Tradesmen. I am Sir, Yr Most Obedt Hble Servt

Go: Washington

